Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 26, 2016

                                       No. 04-16-00208-CR

                                  Jose Manuel ROMO-MORAN,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

               From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 15-2181-CV
                          Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER

        The record in this habeas corpus appeal has been filed. It is therefore ORDERED that
appellant’s brief is due on or before May 18, 2016. See TEX. R. APP. P. 31.1; 4th Tex. App. Loc.
R. 8.2. The State’s brief is due 20 days after the date appellant’s brief is filed. Id. A reply brief,
if any, must be filed within 10 days after the State’s brief is filed. Id.



                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court